       Case 1:18-cr-00887-SHS Document 141 Filed 07/15/21 Page 1 of 1

                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew 's Plaza
                                                   New York, New York 10007


                                                   July 14, 2021

ByECF

Honorable Sidney H. Stein
United States District Judge
Southern District of New York                           MEMO ENDORSED
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:    United States v. Jason Rhodes,
              18 Cr. 887 (SHS)


Dear Judge Stein:

      Please be advised that I am leaving the United States Attorney's Office for other
employment. Accordingly, please remove me as counsel of record in the above-captioned case.

       Thank you very much for the Court's consideration.



                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney


                                       by:   U
                                              r (L__/ /\ . KL--
                                             Elisha J. Kobre
                                             Assistant United States Attorney
                                             (212) 637-2599


cc:    Counsel of Record (by ECF)

  Request granted.

  Dated: New York, New York
         July 15, 2021
